DETAILED ACTION
This Office Action is in response to RCE filed November 20, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, if the step “to grow the first oxide layer continuously to increase the thickness of the first oxide layer to a third thickness” recited on lines 8-9 of the new claim 23 is directed to an oxidation process disclosed in paragraph [0020] of current application, the step “to grow the first oxide layer continuously to increase the thickness of the first oxide layer” recited on lines 8-9 of the new claim 23 must be shown or the feature canceled from the claim, because (a) as disclosed in paragraph [0020] of current application, an oxidation should occur at the interface between the substrate 101 and the first oxide layer 102 in Fig. 1C of current application rather than an oxidation occurring at the top surface of the first oxide layer 102, which appears to be the case by the claimed continuous oxidation process, as shown in Fig. 1C of current application.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 

Claim Objections
Claim 25 is objected to because of the following informalities: at the end of line 7, a period (“.”) should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(1) Regarding claim 23, Applicant originally disclosed in paragraph [0021] of current application that “In one example, when the thickness of oxide layer 102 is about 55 Å and the thickness of oxide layer 103 is about 30 Å., due to the additional growth of oxide layer 102, the thickness of oxide layer 102 may increase to about 70 Å from about 55 Å.”  However, Applicant did not originally disclose that “the second thickness is less than the first thickness” as recited on lines 9-10, because (a) Applicant did not originally disclose a general relationship between the first and second thickness as claimed, (b) rather, the only disclosure of the second thickness being less than the first thickness is a pair of the first thickness of about 55 Å and the second thickness of about 30 Å as disclosed in paragraph [0021] of current application, and (c) in other words, the scope of the new claim 23 is much broader than the original disclosure in terms of the relationship between the first and second thickness, and therefore, the new claim 23 fails to comply with the written description requirement by Applicant’s originally disclosing only one specific example of and then claiming a much broader relationship of the first and second thickness.
(2) Further regarding claim 23, Applicant appears to have originally disclosed that the first and second gate structure each functions as a first and second hard mask as unless the first hard mask is the same with the first gate structure and the second hard mask is the same with the second gate structure, which Applicant does not claim.
Claims 24-32 depend on claim 23, and therefore, claims 24-32 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 23, it is not clear what the limitation “to grow the first oxide layer continuously to increase the thickness of the first oxide layer to a third thickness” recited on lines 8-9 refers to, because (a) Applicant did not originally disclose such a feature, (b) it appears that the limitation cited above suggests that the first oxide layer grows at and upwardly from the top surface of the first oxide layer 102 as shown in Fig. 1C of current application, (c) however, what actually occurs is that an additional oxide layer is formed at the interface between the substrate 101 and the first oxide layer 102 as if the top surface of the first oxide layer 102 is further oxidized in Fig. 1C of current application.
(2) Also regarding claim 23, it is not clear whether the limitation to grow the first oxide layer continuously to increase the thickness of the first oxide layer to a third thickness” recited on lines 8-9 suggests that the process step a) of forming the first oxide layer is further carried out under the same oxidation process condition in the process step e), because otherwise the first oxide layer cannot continuously grow, but rather a different oxide layer that includes or alters the first oxide layer is formed as a final product of the oxidation process recited in step e).
(3) Further regarding claim 23, it is not clear what “a first hard mask” and “a second hard mask” recited on line 15 each refers to, because (a) it appears that the first hard mask and the second hard mask respectively are the same with the first gate structure and the second gate structure, and (b) however, the limitations “a first hard mask” and “a second hard mask” may refer to additional hard masks that are not the same with the first and second gate structure, rendering the new claim 23 noncompliant with the written description requirement as discussed above.
Claims 24-32 depend on claim 23, and therefore, claims 24-32 are also indefinite.
(4) Regarding claim 24, it is not clear what the limitation of the new claim 24 suggests, because (a) Applicant used the phrase “further comprising” in the new claim 
(5) Also regarding claim 24, it is not clear what the “conformal hard mask” recited on line 6 refers to, because (a) Applicant did not use the word “conformal” or “conformally” in the original disclosure, and (b) it is not clear what the conformal hard mask is conformal with respect to.
(6) Further regarding claim 24, it is not clear what the limitation of claim 24 suggests, because (a) to expose the polysilicon layer in the second region, one only needs the mask layer PR2 formed from a photoresist layer in Fig. 1E of current application, (b) however, Applicant did not originally disclose “a conformal hard mask” since a mask layer PR2 formed from a photoresist is not a hard mask, and (c) in this case, the new claim 24 may fail to comply with the written description requirement.
Claims 25-32 depend on claim 24, and therefore, claims 25-32 are also indefinite.
(7) Claim 29 recites the limitation "the metal silicide layer" on line 2.  There is insufficient antecedent basis for this limitation in the claim, because claims 23-25 from which claim 29 depends do not recite “a metal silicide layer”, and only claim 27 recites “a metal silicide layer”.

Response to Arguments
Applicant’s arguments with respect to claim 23 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minami et al. (US 7,611,942)
Cappelletti et al (US 6,410,387)
Yamada et al. (US 7,323,748)
Liu et al. (US 8,518,775)
Yamada (US 2006/0084249)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 24, 2021